DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection dated 08 December 2021 has been reproduced below for convenience.
The NPL indications in the rejection headers below pertain to the PTO-892 dated 12 May 2020 that accompanied the Final Rejection of the same date.
Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)).
As to Claim 1, Coskun teaches method of making a seal, comprising: fabricating a seal body comprising a first friction surface comprising nickel and cobalt (Abstract provides a teaching of use of the metals in turbomachinery sealing applications.  The metals used in the experiment are also listed in the Abstract where Haynes 25 and Haynes 188 contain nickel and cobalt.); contacting the first friction surface on the seal body with a first metal counter-body surface comprising nickel (The Abstract teaches the Hastelloy X pins that are used as a counter body (in figure 1) contain nickel.); applying pressure and heat between the seal body and the first metal counter-body (Section 2.2 teaches a load applied to the test material, Figures 2-4 teach various temperatures that are tested.); applying motion between the seal body and the first metal counter-body with respect to each other in a direction parallel to the first friction surface (Figure 1 teaches the pneumatic piston that creates motion between the “seal body” and “counter body” of Coskun in a direction parallel to the friction surface.); and separating the seal from the first metal counter-body. (The test material is separated to create the SEM photomicrographs as shown in Figure 8.)
Coskun teaches the use of a material where nickel is the principal element (Table 1 lists Hastelloy X has Nickel and Cobalt, with Nickel as the principal element.)
However, Khajuria teaches another tribiological wear procedure, similar to Coskun, where an alloy comprising nickel and cobalt is used. (Page 2, Table 1 teaches the use of N90 superalloy that has greater than 50 % Nickel and comprises at least 3% Cobalt. Page 1, Introduction section teaches the use of the alloys in aeronautical industries.)
One of ordinary skill in the art would have been motivated to apply the known N90 superalloy tribiology technique of Khajuria with the tribiological film creation and seal creation method of Coskun in order to take advantage of a creep-resistant alloy (Khajuria, Page 1, Introduction, right column) with good ductility (Khajuria, Page 1, Introduction, right column).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known N90 superalloy tribiology technique of Khajuria with the tribiological film creation and seal creation method of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

As to Claim 7, Coskun in view of Khajuria teaches the method of claim 1, wherein the counter-body surface comprises a flat planar surface. (Coskun, Figure 1 teaches the end of the Hastelloy X pin has a flat contact surface.)

As to Claim 11, Coskun in view of Khajuria teaches method of claim 1, wherein the counter-body surface is profiled according to a surface profile of an installed (Coskun, The abstract teaches that the tests are done “under conditions similar to engine operating conditions”.  At the end of the “Introduction” section, Coskun teaches that the flat-ended Hastelloy X pins represent nozzle material and simulate the working environment in a typical gas turbine nozzle shroud junction.)

As to Claim 12, Coskun in view of Khajuria teaches the method of claim 1, wherein the applied motion produces a tribofilm comprising cobalt oxide at the friction surface. (On page 501, right column, Coskun teaches the formation of a cobalt oxide film and a decrease in friction coefficient after testing.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Shah (US8016549).
As to Claim 2, Coskun in view of Khajuria teaches the method of claim 1.
Coskun in view of Khajuria does not explicitly disclose that the seal body comprises a single crystal grain structure oriented in a direction following a cross-sectional shape of the seal body. 
However, Shah teaches a seal body comprises a single crystal grain structure oriented in a direction following a cross-sectional shape of the seal body. (Figure 13 teaches a seal (240) used between two members (242, 244).  Col. 5, Lines 56-65 teach the use of a single crystal grain structure oriented where the axis of the crystal and physical axis are aligned.)
One of ordinary skill would have been motivated to apply the known single crystal manufacturing technique of Shah to the seal manufacturing method of Coskun in order to provide desired performance (Shah, Col. 5, Line 61) and to maximize the usefulness of the Poisson’s effect (Shah, Col. 3, Lines 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known single crystal manufacturing technique of Shah to the seal manufacturing method of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Viat (NPL Reference V).
As to Claim 4, Coskun in view of Khajuria teaches the method of claim 1, wherein the counter-body surface comprises an alloy. (Khajuria, which is being used for the material of the counter body, Page 2, Table 1 teaches the use of N90 superalloy that has greater than 50 % Nickel and comprises at least 3% Cobalt.)
Coskun in view of Khajuria does not explicitly disclose the counter-body surface comprises the same alloy composition as the seal body.
However, Viat teaches the counter-body surface comprises the same alloy composition as the seal body.  (Page 1044, Section 2.1 teaches the cylinders used in the test are made from the same alloy, which comprises nickel and cobalt.)
One of ordinary skill would have been motivated to apply the homogeneous coupled metals of Viat to the tribofilm creation method of Coskun in order to produce a tribofilm while limiting missing volume due to the friction wear.  (Viat, Figure 2 teaches the HS25/HS25 pairing exhibits a low coefficient of friction while Figure 4 teaches it has the lowest wear volume of all the tested couples.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the homogeneous coupled metals of Viat to the tribofilm creation method of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Datta (US7815784).
As to Claim 5, Coskun in view of Khajuria teaches the method of claim 1,comprising: contacting the first friction surface on the seal body with a metal counter-body surface comprising nickel (Coskun, The Abstract teaches the Hastelloy X pins that are used as a counter body (in figure 1) contain nickel.); applying pressure and heat between the seal body and the counter-body (Coskun, Section 2.2 teaches a load applied to the test material, Figures 2-4 teach various temperatures that are tested.); applying motion between the seal body and the counter-body with respect to each other in a direction parallel to the first friction surface (Coskun, Figure 1 teaches the pneumatic piston that creates motion between the “seal body” and “counter body” of Coskun in a direction parallel to the friction surface.); and separating the seal from the counter-body. (Coskun, The test material is separated to create the SEM photomicrographs as shown in Figure 8.)
Coskun in view of Khajuria does not explicitly disclose a second friction surface and second friction body used to interact with the second friction surface.
However, Datta teaches the creation of a tribiolgical coating on a turbomachinery seal where the coating is applied to both sides of the seal simultaneously.  (Figure 4 teaches a seal (14) with a coating (10) on both sides simultaneously.)
One of ordinary skill would have been motivated to apply the simultaneous film application technique of Datta to the tribofilm creation method of Coskun in order to expedite the seal creation process and increase efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known simultaneous film application technique of Datta to the tribofilm creation method of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

As to Claim 6, Coskun in view of Khajuria and Datta teaches the method of claim 5, comprising: contacting the first friction surface with a first metal counter-body surface comprising nickel simultaneously with contacting the second friction surface with a second metal counter-body surface (Coskun, Abstract teaches the Hastelloy X pins that are used as a counter body (in figure 1) contain nickel.) (Datta teaches simultaneous film application in Figure 1); applying pressure and heat between the first seal body (Coskun, Section 2.2 teaches a load applied to the test material, Figures 2-4 teach various temperatures that are tested.) (Datta teaches simultaneous film application in Figure 1); applying motion between the first friction surface and the first counter-body surface with respect to each other in the direction parallel to the first friction surface, simultaneously with applying motion between the second friction surface and the second counter-body surface with respect to each other in the direction parallel to the second friction surface (Coskun, Figure 1 teaches the pneumatic piston that creates motion between the “seal body” and “counter body” of Coskun in a direction parallel to the friction surface.) (Datta teaches simultaneous film application in Figure 1); and separating the seal from the counter-body.  (In Coskun, the test material is separated to create the SEM photomicrographs as shown in Figure 8.)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Inman (NPL Reference X).
As to Claim 8, Coskun in view of Khajuria teaches the method of claim 1, wherein the counter-body surface a planar surface. (Figure 1 teaches the pin has a planar surface than contacts the test body.)
Coskun in view of Khajuria does not explicitly disclose the counter-body surface comprises a curved planar surface.
However, Inman teaches the counter-body surface comprises a curved planar surface. (Figure 1 teaches a counterface that has a curved planar surface.  Page 461, Introduction teaches this pertains to turbine engines and tribiological parameters.)
One of ordinary skill in the art would have been motivated to substitute the curved planar surface of Inman for the planar pin surface of Coskun in order to vary the speed (Inman, Page 462, Experimental Section) when applying the motion to generate a desired wear/tribofilm effect.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the curved planar surface of Inman for the planar pin surface of Coskun because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (B).
As to Claim 9, Coskun in view of Khajuria and Inman teaches the method of claim 8, wherein motion is applied by rotating the counter-body along an axis of rotation having an arc coincident with the curved planar surface (Inman, Figure 1 teaches a counterface that is rotated against a sample.  This counterface is rotated along an axis of rotation defined by a shaft and bearings.  The planar (side) surface of the counterface is coincident with the axis of rotation.), and either moving the axis of rotation or the first friction surface with respect to each other or keeping the axis of rotation and the first friction surface fixed with respect to each other. (Inman Figure 1 teaches the axis of rotation of the counterface is fixed with respect to the sample.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over in Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Astakhov (NPL Reference U, Page 2).
As to Claim 10, Coskun in view of Khajuria teaches the method of claim 1, wherein the counter-body surface comprises an edge. (Figure 1 teaches the pin has an edge surface than contacts the test body.)
Coskun in view of Khajuria does not explicitly disclose the counter-body surface comprises a machining edge disposed at a negative rake angle to the friction surface.
However, Astakhov teaches the use of a cutting tool on a surface where a machining edge is disposed at a negative rake angle to the friction surface. (Figure 1.3 (a) teaches a tool that has a machining edge disposed at a negative rage angle to the friction surface.  Section 1.1.2 teaches the rake angle is a concern when dealing with tribiology.)
One of ordinary skill in the art would have been motivated to apply the negative rake angle technique of Astakhov to the tribofilm production of Coskun in order to optimize the tribiological conditions at the tool-workpiece interface.  (Astakhov, Section 1.1.2)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the negative rake angle technique of Astakhov to the tribofilm production of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over in Coskun (NPL Reference U) in view of Khajuria (NPL Reference V (Page 2 of 892)), as applied in claim 1, further in view of Lavella (NPL Reference W).
As to Claim 13, Coskun in view of Khajuria teaches the method of claim 1, wherein heat is applied at a temperature of 400° F. to 1700° F at the friction surface and pressure is applied. (Abstract teaches the tests were done at 540C, which is 1004 F.  Section 2.1 teaches a load cell to measure the load applied.)
Coskun in view of Khajuria does not explicitly disclose a pressure of 100 psi to 75 ksi.
However, Lavella teaches a fretting of nickel superalloys where a pressure of 100psi to 75 ksi is used.  (Introduction, left column teaches the test was for turbomachinery.  Table 1 teaches the pressures used as 332 MPa, which is ~48 ksi.)
One of ordinary skill in the art would have been motivated to apply the known load pressure technique of Lavella to the tribofilm creation method of Coskun in order to prevent plastic deformations in the material.  (Lavella, Section 2.4)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known load pressure technique of Lavella to the tribofilm creation method of Coskun because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (D).


Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
On Page 6 of the remarks dated 08 March 2021, Applicant essentially asserts that data from Khajuria has been overlooked and that Khajuria offers no motivation for a person of skill in the art to choose N90 and insert it into the teachings of Coskun.  Examiner respectfully asserts that the substitution/combination of references is valid.  Coskun pertains to research on sliding friction between nickel/cobalt superalloys used in turbomachinery seal applications. (Abs) Table 1 of Coskun (on page 499) teaches that ¾ of the alloys used in the setup contained both nickel and cobalt.  Khajuria teaches that the experiment/research was focused on sliding friction between superalloys N90/N80A and N75. (Abs) Khajuria, Table 1 teaches that N90 is the only alloy tested that has both nickel and cobalt, similar to the alloys used in Coskun.  Although Applicant points to Figures 6 and 9 as evidence that N90 would not be chosen, Examiner asserts that other Figures appear to show N90 as being comparable if not better performing than N80A.  Figure 8 shows a comparable performance of N90 and N80A, with N90 performing better at lower loads.  Figures 9-10 show a comparable performance for both alloys.  Figure 11 shows a better performance for N90 based on wear volume of the second surface.  In summary, due to the overlap in subject matter (friction between two nickel/cobalt superalloys) and comparable results from N80A and N90 in Khajuria, and the motivation of using N90, Examiner asserts that the substitution presented in the rejection above would have been obvious at the time the invention was effectively filed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SHAH (US20140363305) teaches a method of creating a turbine component from nickel based superalloys. ([0064] teaches that the method can be used for seals specifically.) Tables I A and I B teach the use of PWA1484 (with the advantage of “high creep strength & oxidation resistance” ([0098]) and PWA 1480 (with the advantage of “high attachment LCF strength and stress corrosion resistance” ([0100]). 
Additionally, applicant’s specification provides the prior art of R.C. Reed, The Superalloys: Fundamentals and Applications, Cambridge University Press, 2006.  This document discloses PWA1480 and PWA 1484 as common and well-known materials for use in turbomachine component making.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                      
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2021